Title: From Thomas Jefferson to Christopher Calvert, 23 March 1781
From: Jefferson, Thomas
To: Calvert, Christopher



Sir
In Council March 23d. 1781

I transmitted your Letter with the one inclosed from Capt. Hardy to the Attorney General for his advice and received the inclosed answer. You will be pleased to supply, by fuller information if in your power, the Circumstances which you may judge of Importance to be communicated to the Attorney whose opinion upon such fuller state, I will obtain and transmit to you for your Guidance. I am Sir &c.,

T. J.

